Case: 14-20333      Document: 00512924770         Page: 1    Date Filed: 02/03/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-20333                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                         February 3, 2015
UNITED STATES OF AMERICA,                                                  Lyle W. Cayce
                                                                                Clerk
                                   Plaintiff - Appellee

v.

JOHN PARKS TROWBRIDGE, JR.,

                                   Defendant - Appellant




                   Appeal from the United States District Court
                        for the Southern District of Texas
                                 No. 4:14-CV-27


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       John Parks Trowbridge (“Trowbridge”) appeals the district court’s grant
of summary judgment in favor of the government, which ordered Trowbridge’s
income tax liabilities for 1993 through 1997 reduced to judgment, the
associated tax liens on the real property foreclosed, and the real property sold.
Trowbridge has not contested the validity of the tax liabilities or his ownership



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-20333    Document: 00512924770     Page: 2   Date Filed: 02/03/2015



                                 No. 14-20333
of the real property at issue. He has therefore waived those issues. Yohey v.
Collins, 985 F.2d 222, 224–25 (5th Cir. 1993). Instead, Trowbridge argues that
Harris County is not in the United States and that he is not a citizen of the
United States. He contends that this means the district court did not have
subject matter jurisdiction over tax actions against residents of states and that
he is not subject to federal income taxes.
      This court has already rejected as frivolous the argument that district
courts lack subject matter jurisdiction over tax actions against residents of
states. United States v. Masat, 948 F.2d 923, 934 (5th Cir. 1991). This court
has also stated that 26 U.S.C. §§ 7602(a) and 7604, which authorize the
issuance and enforcement of IRS summonses, “are federal laws that the district
court has jurisdiction to consider under 28 U.S.C. § 1331.” United States v.
Henderson, 209 F. App’x 401, 402 (5th Cir. 2006). Moreover, 28 U.S.C. § 1340
explicitly grants district courts jurisdiction in internal revenue cases and
28 U.S.C. § 1345 explicitly grants jurisdiction for civil suits commenced by the
United States.
      Trowbridge’s argument that he is not a citizen of the United States is
equally frivolous. He presents “shopworn arguments characteristic of tax-
protestor rhetoric that has been universally rejected by this and other courts.”
Stearman v. Commissioner, 436 F.3d 533, 537 (5th Cir. 2006). This court has
already held that the “citizens of Texas are subject to the Federal Tax Code.”
United States v. Price, 798 F.2d 111, 113 (5th Cir. 1986). We do not address
his arguments further as there is “no need to refute these arguments with
somber reasoning and copious citation of precedent; to do so might suggest
these arguments have some colorable merit.” Crain v. Commissioner, 737 F.2d
1417 (5th Cir. 1984). They have no merit at all.
      This is not the first time Trowbridge has had these frivolous arguments
rejected. In Trowbridge et al. v. Commissioner, T.C. Memo. 2003-164, 2003 WL
                                       2
    Case: 14-20333    Document: 00512924770    Page: 3    Date Filed: 02/03/2015



                                No. 14-20333
21278475, Trowbridge made similar arguments in contesting his 1991-1995
tax liabilities. The tax court imposed a $25,000 sanction. In contesting his
1996-1997 tax liabilities, Trowbridge again used similar arguments in the tax
court; he was sanctioned a second time. Trowbridge et al. v. Commissioner,
T.C. Memo. 2003-165, 2003 WL 21278414, at *10. Trowbridge appealed to this
court and once again resorted to frivolous arguments. This court upheld the
tax court’s sanctions and imposed additional sanctions.
      Given Trowbridge’s history of frivolous appeals, we GRANT Appellee’s
motion for sanctions pursuant to Fed. R. App. P. 38 in the amount of $8,000.
We also order that Trowbridge be barred from filing any further appeals in this
court until (1) the sanctions awarded by this court are fully paid; and (2) a
district court certifies his appeal as having some arguable merit. See Smith v.
McCleod, 946 F.2d 417, 418 (5th Cir. 1991). Trowbridge’s motions are DENIED
as moot.
      Accordingly, the order of the district court is AFFIRMED.




                                      3